Name: 98/734/EC: Commission Decision of 30 November 1998 on a common technical Regulation for land mobile satellite earth stations (LMES) operating in the 1,5/1,6 GHz frequency bands (notified under document number C(1998) 3695) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  technology and technical regulations
 Date Published: 1998-12-29

 Avis juridique important|31998D073498/734/EC: Commission Decision of 30 November 1998 on a common technical Regulation for land mobile satellite earth stations (LMES) operating in the 1,5/1,6 GHz frequency bands (notified under document number C(1998) 3695) (Text with EEA relevance) Official Journal L 351 , 29/12/1998 P. 0037 - 0041COMMISSION DECISION of 30 November 1998 on a common technical Regulation for land mobile satellite earth stations (LMES) operating in the 1,5/1,6 GHz frequency bands (notified under document number C(1998) 3695) (Text with EEA relevance) (98/734/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 98/13/EC of the European Parliament and of the Council of 12 February 1998 relating to telecommunications terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity (1), and in particular Article 7(2), second indent, thereof,Whereas the Commission has adopted the measure identifying the type of satellite earth station equipment for which a common technical Regulation is required, as well as the associated scope statement according to Article 7(2), first indent;Whereas the corresponding harmonised standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical Regulations should be adopted;Whereas in order to ensure continuity of access to markets for manufacturers, it is necessary to allow for transitional arrangements regarding equipment approved according to national type-approval regulations;Whereas the proposal has been submitted to the Committee (ACTE), according to Article 29(2);Whereas the common technical Regulation to be adopted in this Decision is in accordance with the opinion of ACTE,HAS ADOPTED THIS DECISION:Article 1 1. This Decision shall apply to satellite earth station equipment falling within the scope of the harmonised standard identified in Article 2(1).2. This Decision establishes a common technical Regulation covering land mobile satellite earth stations (LMES) operating in the 1,5/1,6 GHz frequency bands.Article 2 1. The common technical Regulation shall include the harmonised standard prepared by the relevant standardisation body implementing to the extent applicable the essential requirements referred to in Article 17 of Directive 98/13/EC. The reference to the standard is set out in Annex I.2. Satellite earth station equipment covered by this Decision shall comply with the common technical Regulation referred to in paragraph 1, shall meet the essential requirements referred to in Article 5(a) and (b) of Directive 98/13/EC, and shall meet the requirements of any other applicable Directives, in particular Council Directives 73/23/EEC (2) and 89/336/EEC (3).3. Annex II, Table A, states the limits of unwanted emissions above 1 000 MHz and outside the bands 1 626,5 MHz to 1 645,5 MHz and 1 656,6 MHz to 1 660,5 MHz applicable before 1 June 2002. Annex II, Table B, states such limits applicable from 1 June 2002.Article 3 Notified bodies designated for carrying out the procedures referred to in Article 10 of Directive 98/13/EC shall, as regards satellite earth station equipment covered by Article 1(1) of this Decision, use or ensure the use of the harmonised standard referred to in the Annex after the notification of this Decision.Article 4 1. National type-approval regulations covering equipment within the scope of the harmonised standard referred to in the Annex cease to be applicable with effect from three months after the date of adoption of this Decision.2. Satellite earth station equipment, approved under such national type-approval regulations may continue to be placed on the national market and put into service.Article 5 This Decision is addressed to the Member States.Done at Brussels, 30 November 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 74, 12. 3. 1998, p. 1.(2) OJ L 77, 26. 3. 1973, p. 29.(3) OJ L 139, 23. 5. 1989, p. 19.ANNEX I Reference to the harmonised standard applicable The harmonised standard referred to in Article 2 of the Decision isSatellite earth stations and systems (SES);Land mobile satellite earth stations (LMES) operating in the 1,5/1,6 GHz frequency bands providing voice and/or data communicationsETSIEuropean Telecommunications Standards InstituteETSI SecretariatTBR44: May 1998(excluding the foreword)Additional information The European Telecommunications Standards Institute is recognised according to Council Directive 83/189/EEC (1).The harmonised standard referred to above has been produced according to a mandate issued in accordance with relevant procedures of Council Directive 83/189/EEC.The full text of the harmonised standard referenced above can be obtained from:European Telecommunications Standards Institute650 route des LuciolesF-06921 Sophia Antipolis CedexEuropean Commission,DG XIII/A/2 - (BU 31, 1/7),Rue de la Loi/Wetstraat 200,B-1049 Brusselsor from any other organisation responsible for making ETSI standards available, of which a list can be found on the Internet under address www.ispo.cec.be.(1) OJ L 109, 26. 4. 1983, p. 8.ANNEX II >TABLE>>TABLE>